FILED

UNITED sTATEs DISTRICT coURT NOV -3 2010

FOR THE DISTRICT OF COLUMBIA clerk u.s_ District and

Bankruptcy Courts

OSSIE ROBERT TRADER,
Petitioner,
v.

CivilAction No. [0, 

UNITED STATES OF AMERICA, et al.,

\/\/\./\_/§/\é\J§/\J

Respondents.

MEMORANDUM OPINION

This matter comes before the Court on review of petitioner’s application to proceed in
forma pauperis and his pro se petition for a writ of mandamus. The Court will grant the
application and deny the petition.

Mandamus relief is proper only if "(l) the plaintiff has a clear right to relief; (2) the
defendant has a clear duty to act; and (3) there is no other adequate remedy available to
plaintiff." Council of and for the Blind of Delaware Counly Valley v. Regan, 709 F.2d 1521,
1533 (D.C. Cir. 1983) (en banc). The party seeking mandamus has the "burden of showing
that [his] right to issuance of the writ is ‘clear and indisputable  Gulfstream Aerospace
Corp. v. Mayacamas C0rp., 485 U.S. 271, 289 (l988) (citing Bankers Life & Cas. C0. v.
Holland, 346 U.S. 379, 384 (l953)). Where the action petitioner seeks to compel is
discretionary, he has no clear right to relief and mandamus therefore is not an appropriate
remedy. See, e.g., Heckler v. Ringer, 466 U.S. 602, 616 (1984). Petitioner does not establish
any of these elements.

Petitioner alleges that Eric Holder, United States Attorney General, caused the

§,§P

termination of a motion to dismiss the criminal indictment for violation of the Speedy Trial
Act, see 18 U.S.C. § 3171, without clear authority to do so. Petitioner seeks a writ of
mandamus directing the Attorney General to remove the offending docket entry.

The petition will be dismissed because petitioner fails to demonstrate his clear right to
relief, the Attorney General’s clear duty to act, and the lack of any other remedy. An Order

consistent with this Memorandum Opinion will be issued separately on this same date.

o 7€9<1»-/

f Ur§ired's@§l)isrri¢t Judge

Da)te§) Ml o